Citation Nr: 1114223	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-39 277	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

On February 7, 2011, the Veteran appeared and testified at hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The Board also notes that during his February 2011 hearing, the Veteran, through his representative, asserted his belief that a February 1981 RO decision contained clear and unmistakable error (CUE).  He has thus moved to revise the February 1981 RO decision on the basis of CUE.  As that claim of CUE has not yet been adjudicated, the issue is not properly before the Board at this time; hence, the Veteran's CUE claim is referred to the agency of original jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  By a March 1998 decision, the RO denied service connection for schizophrenia; the Veteran did not appeal.  

2.  Evidence received since the RO's March 1998 decision relates to an unestablished fact necessary to substantiate the claim of service connection for schizophrenia and it raises a reasonable possibility of substantiating the underlying claim.

3.  By a February 2003 decision, the RO determined that new and material evidence sufficient to reopen a previously denied claim of service connection for PTSD had not been submitted; the Veteran did not appeal.  

4.  Evidence received since the RO's February 2003 decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The March 1998 and February 2003 RO decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1997 & 2002).

2.  New and material evidence has been submitted to reopen the claim of service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been submitted to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including a psychoses such as schizophrenia, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection for schizophrenia was previously and finally denied by the RO in March 1998.  The Veteran's petition to reopen his claim for service connection for PTSD was denied by the RO in February 2003.  The Veteran did not file a notice of disagreement as to either the March 1998 or the February 2003 RO decision and those decisions therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1997 & 2002).  

As a result of the finality of the March 1998 and the February 2003 RO decisions, the Veteran's claims for service connection for schizophrenia and PTSD may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

A.  Schizophrenia

In this case, the evidence of record at the time of the March 1998 RO decision included:  the Veteran's service treatment records (STRs) containing diagnoses of schizophrenia, chronic, undifferentiated type; adjustment reaction; schizoid personality, and showing that the Veteran had been hospitalized multiple times during service for psychiatric evaluation; an October 1980 VA examination report containing a diagnosis of paranoid disorder, chronic paranoia; VA medical center (VAMC) records showing treatment for paranoid schizophrenia; a December 1997 VA hospitalization summary noting that the Veteran had a long history of schizophrenia and recording diagnoses of disorganized schizophrenia and alcohol abuse, in remission; a March 1997 VA PTSD examination report; and an April 1997 VA examination report containing a diagnosis of paranoid schizophrenia.

In September 1998, the RO denied service connection for schizophrenia upon finding that although the Veteran had a current diagnosis of schizophrenia, there was no evidence showing that his schizophrenia was incurred in or aggravated during his active military service.  

Evidence received since the September 1998 RO decision consists of VAMC outpatient treatment records, statements from the Veteran, to include his February 2011 hearing testimony, and a September 2007 statement from the Veteran's attending VA physician.

Notably, the Veteran's attending physician at the VAMC in West Los Angeles, California, stated in his September 2007 letter that the Veteran had had "chronic paranoid schizophrenia since hospitalization in [his] early 20's."  

The Board finds that the VA attending physician's assertion that the Veteran has had chronic schizophrenia since his hospitalization in what amounts to the early 1970s suggests a possible relationship between the Veteran's current schizophrenia and his military service.  (The Veteran turned 20 in 1971.)  This evidence is new as it was not previously of record when the prior decision was made.  That is, the previous evidence failed to indicate an association between the Veteran's current disability and service.  Further, it is material because it is supporting evidence of a possible nexus between a currently diagnosed schizophrenia and military service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  It is also material because, as discussed in further detail below, it triggers VA duty to assist.  See Shade, supra.  

As a result, the Board finds that the September 2007 VA physician's statement, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The evidence is not dispositive of the nexus issue, as the evidence of record contains contrary findings, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for schizophrenia is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  PTSD

In February 2003, the RO determined that new and material evidence had not been submitted to reopen a previously and finally denied claim of service connection for PTSD.  At the time of that decision, the relevant evidence of record consisted of:  the Veteran's STRs showing that the Veteran was stationed overseas in Okinawa, Japan; his DD-214 indicating that he had one month and thirteen days of overseas/foreign service, VAMC treatment records; a March 1997 VA PTSD examination report failing to contain a diagnosis of PTSD; and statements from the Veteran.

In February 2003, the RO found that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for PTSD had not been submitted, as none of the evidence submitted since the last final denial in April 1997 showed that the Veteran had PTSD that was related to the his military service.  

Evidence received since the February 2003 RO decision consists of statements from the Veteran and VAMC treatment reports.  The Veteran reported being transported on a "morgue plane" from Vietnam and being treated with anti-psychotic drugs.  

VAMC records show that the Veteran had been admitted to a VA domiciliary and entered a Drug Dependency Treatment Program (DDTP).  Upon discharge from the domiciliary in March 2005, the Veteran was given a diagnosis of schizoaffective disorder and probable PTSD.  A March 2006 VA treatment note recorded an Axis I diagnosis of PTSD.  An October 2007 VA mental health services intake summary lists the Veteran's traumatic events as being transported on a morgue plane and getting lost from his unit while in country.  A November 2007 primary care note indicated that the Veteran had a positive PTSD screen and was receiving ongoing therapy for PTSD.  

The Board finds that the VA treatment records containing a diagnosis of, and indicating treatment for, PTSD, along with the Veteran's statements regarding his alleged in-service stressor(s) suggests not only that the Veteran does have PTSD, but that there is a possible relationship between his PTSD and military service.  This evidence is new as it was not previously of record when the prior decision was made.  That is, the previous evidence failed to contain a diagnosis of PTSD.  Further, it is material because it is supporting evidence of a current PTSD diagnosis and of a nexus between the Veteran's current PTSD and military service.  See Hickson, supra.

As a result, the Board finds that the VAMC treatment records and the Veteran's lay statements, which are presumed credible, see Justus, supra, constitute new and material evidence sufficient to reopen his claim.  The evidence is not dispositive of the nexus issue, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for PTSD is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for schizophrenia will be reopened.  To that limited extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for PTSD will be reopened.  To that limited extent, the appeal is granted.


REMAND

As to the Veteran's claim for service connection for schizophrenia, the Board finds that although the Veteran was previously afforded VA examinations in connection with this claim, a new examination must be conducted on remand.  This is so because of the newly submitted evidence indicating that the Veteran may have had schizophrenia since service.  In this regard, the Board notes that although the September 2007 statement from the Veteran's attending VA physician is favorable evidence in support of the claim, that statement is not supported by any rationale.  Thus, in light of the contrary evidence of record, namely the 1980 VA examination report finding that the Veteran did not then suffer from schizophrenia, the Board finds that the September 2007 statement is insufficient in and of itself to serve as a basis for granting service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding a medical opinion arising from a medical examination adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994))).  

Further, in reviewing the previous evidence of record, the March 1997 VA examiner acknowledged the Veteran's in-service diagnosis of schizophrenia, but noted that others who had observed the Veteran both during and after service did not diagnose schizophrenia.  The examiner indicated that the results of his examination and review of the records did not provide a definitive resolution to the ambiguity.  Moreover, although the April 1997 VA examiner provided a diagnosis of paranoid schizophrenia, he did not opine as to the likelihood that that diagnosis was related to the Veteran's active military service.  

Accordingly, the Board finds that on remand, the AOJ must schedule the Veteran for a VA examination that addresses the nature and etiology of his currently diagnosed schizophrenia.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's schizophrenia is attributable to his active military service.  The examiner's opinion must be based on a thorough review of the claims folder, to specifically include all previous VA examination reports of record and the Veteran's STRs, and an examination of the Veteran.  

As for the Veteran's claim for service connection for PTSD, service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

If the Veteran's alleged stressor(s) is not combat related, then generally that stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  

At the outset, the Board notes that there is no evidence that the Veteran engaged in combat, nor has the Veteran alleged that his PTSD stressors are related to combat.  Rather, the Veteran's alleged stressors appear to be that he was lost after being separated from his unit and that he was transported on a "morgue plane."  The Board notes that although the Veteran has indicated that he had service in Vietnam and was evacuated out of Vietnam on a "morgue plane," the evidence of record is in direct conflict with the Veteran's assertion regarding Vietnam service.  A review of the Veteran's STRs shows that the Veteran was stationed in Okinawa, Japan, and was twice evacuated by air from Okinawa to the United States for psychiatric evaluation.  However, in response to a request for verification of the Veteran's Vietnam service and for the Veteran's personnel records, the National Personnel Records Center stated that it had conducted an extensive and thorough search and was unable to locate the requested records.  The NPRC concluded that either the records did not exist, the NPRC did not have them, or that future efforts to locate such records would be futile.  

Accordingly, on remand, the AOJ should request from the Veteran more detailed information regarding his alleged stressors, including dates and times and locations of the alleged stressors.  After obtaining the Veteran's response, the AOJ should again request from the appropriate agency any records that may verify the alleged stressor events.  If the search for corroborating information leads to negative results, this should be documented in the claims file.

The Veteran is reminded that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He must provide as detailed information as possible regarding his claimed stressors.  

Further, although the Veteran's VA treatment records contain a diagnostic impression of PTSD rendered by a VA physician, it is not clear that that this impression conforms to the DSM-IV criteria.  Nor is the basis of that impression ascertainable from the records before the Board.  The record does contain a March 1997 VA PTSD examination; however, the examiner expressed no opinion as to whether the Veteran indeed suffered from PTSD.  Rather, the examiner stated that he could not, with reasonable psychological certainty, based on the examination, opine unequivocally that a schizophrenic condition existed.  Thus, because the record does not reflect that the Veteran has been afforded a PTSD-specific examination for the purpose of determining whether the Veteran indeed suffers from PTSD as a result of his military service, nor been diagnosed with PTSD specifically by a VA or VA-contracted psychiatrist or psychologist who has confirmed that the identified stressors are adequate to support a diagnosis of PTSD, the Board finds that a remand is necessary to secure a PTSD examination to ascertain whether the Veteran in fact has PTSD that is a result of an identified in-service stressor(s).  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852; see also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

On remand, the Veteran must be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist or psychologist, to include particular attention to the diagnoses made as a result of VAMC treatment.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's reported in-service stressors and must specifically discuss whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA Training Letter 211B (10-05).

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for schizophrenia since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim for service connection for PTSD.  The AOJ must also provide the Veteran and his representative with the language of the new regulation relating to PTSD found at 75 Fed. Reg. 39,852.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

3.  The AOJ should contact the Veteran and request that he provide specific details regarding any claimed stressor incidents.  Dates, places, and units involved in any stressor event should be identified by the Veteran.  He should be asked to describe the event(s) in detail.  

4.  The AOJ should then take the steps necessary to attempt to corroborate any specific stressor(s) identified by the Veteran.  A records search should encompass any time period specifically identified by the Veteran.  If the search for corroborating information leads to negative results, this should be documented in the claims file.

5.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist.  (This should be done after action requested in the paragraphs above is completed to the extent feasible.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and any identified in-service stressor and must specifically address whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified stressor.  A complete rationale must be provided for all opinions expressed.

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed schizophrenia is related to his period of active military service.  The examiner should specifically consider all previous VA examination reports of record and the Veteran's STRs reflecting various psychiatric diagnoses, to include schizophrenia.  Detailed reasons for the examiner's conclusions should be set forth.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definitive opinion can be obtained.)

6.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


